UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7696



CHARLES C. RAMSEY,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-664-7)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles C. Ramsey, Appellant Pro Se. Jerry Walter Kilgore, Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles C. Ramsey seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).        An

appeal may not be taken to this court from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Ramsey has not made the requisite showing.

See Miller-El v. Cockrell,      U.S.     , 2003 WL 431659 (U.S. Feb.

25, 2003) (No. 01-7662).     Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately


                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3